DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 10/16/2020 and 03/16/2021 have been entered. 

Information Disclosure Statement
The information disclosure statement filed 10/16/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because, as stated in the Interview Summary of 01/08/2021, the Non Patent Literature (NPL) documents provided do not meet the legibility requirements of 37 CFR 1.98(a)(2).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The information disclosure statement filed 01/29/2021, submitted to rectify the deficiencies noted in the IDS filed 10/16/2020, does comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and as such has been considered. 

Response to Declaration
The three (3) YouTube references submitted by Applicant with the IDS of 01/29/2021 were all made publicly available prior to the effective filing date of the provisional application, 62/525,188, to which the instant application properly claims priority, and thus could constitute valid prior art under 35 U.S.C. 102(a)(1).
The Declaration of Attribution under 37 CFR 1.130(a) filed 03/16/2021 is sufficient to establish that the disclosures made in these three documents (YouTube videos) submitted for consideration with the IDS of 01/29/2021 were made by the inventor.  Therefore, these disclosures are disqualified as prior art.  See 37 CFR 1.130(a) and MPEP §717.01(a).

Allowable Subject Matter
Claims 14-17, as amended in the Notice of Allowance of 07/17/2020, are allowed.
An examiner’s statement of reasons for allowance may be found in said Notice of 07/17/2020. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. Mikailoff whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T. C. Patel can be reached at 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
March 16, 2021

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832